Order filed September 11, 2012




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-12-00412-CV
                                    ____________

                          J.M. ARPAD LAMELL, Appellant

                                            V.

INDYMAC MORTGAGE SERVISES, A DIVISION OF ONE WEST BANK, FSB,
               A FOREIGN CORPORATION, Appellee


                       On Appeal from the 127th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2010-11491


                                       ORDER

       Appellant=s brief was due July 30, 2012. No brief or motion for extension of time
has been filed.

       Unless appellant files his brief with the clerk of this court on or before September
28, 2012, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                          PER CURIAM